Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Pennington on 3/30/21.

The application has been amended as follows: 
1. (Currently Amended) A computerized method for eliminating runtime out-of-bounds errors and exceptions, said method comprising:
receiving input code from a user, where said input code includes at least one variable declaration with an existent type annotation, wherein the existent type annotation includes an identification of an underlying type assigned to the variable, and indicates the type of the declared variable consists of relevant values for the underlying type assigned to the variable, an undefined value, and a null value;
parsing said input code, said parsing further comprising: 
performing lexical analysis to generate tokens;

generating a parse tree;
compiling said input code, said compiling further comprising: 
generating an AST from said parse tree;
performing type checking using one or more rules on said AST, said one or more rules including rules relevant to existent types; and
programmatically generating output code.

23. The method in claim 22, wherein said value is "undefined".

29. The method in claim 1, said generating of code further comprising:
Inserting a bounds check for container access using container-level implementation, where return data is one of an actual value at an index specified or "undefined".

42. The method in claim 1, said syntactical analysis further comprising:
continuing to generate the AST when a base type precedes a container type syntax, which precedes the existent type syntax.

All other claims remain as previously presented.

The following is an examiner’s statement of reasons for allowance:

receiving input code from a user, where said input code includes at least one variable declaration with a type annotation (Jazdzewski par. [0028] “begins its analysis with source code 210”, par. [0040] “the value of the variable does not have a useful type”);
parsing said input code, said parsing further comprising: 
performing lexical analysis to generate tokens (Mueller par. [0046] “During lexical analysis ... converting the input sequence of characters of the source document into a sequence of tokens”);
performing syntactical analysis using one or more rules on said generated tokens (Mueller par. [0047] “transforming the linear input token sequenced … into a tree structure according to the rules of a formal grammar description outlining the language’s syntax”); and
generating a parse tree (Mueller par. [0047] “construct a parse tree”);
compiling said input code, said compiling further comprising: 
generating an AST from said parse tree (Jazdzewski par. [0045] “the abstract syntax tree is then generated”);
performing type checking using one or more rules on said AST, said one or more rules including rules relevant to existent types (Mueller par. [0048] “semantic checks, such as static type checking”); and
programmatically generating output code (Jazdzewski par. [0032] “converted to machine code 260”, Mueller par. [0048] “The code generation phase transforms the intermediate representation (AST) to the output language”).\

The closest prior art does not fairly disclose:
receiving input code from a user, where said input code includes at least one variable declaration with an existent type annotation, wherein the existent type annotation includes an identification of an underlying type assigned to the variable, and indicates the type of the declared variable consists of relevant values for the underlying type assigned to the variable, an undefined value, and a null value; and
compiling said input code, said compiling further comprising:
performing type checking using one or more rules on said AST, said one or more rules including rules relevant to existent types.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199